
	

115 SRES 409 ATS: Honoring the dedication and courage of the Buffalo Soldiers.
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 409
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Ms. Harris (for herself, Mr. Wicker, Mr. Van Hollen, Mr. Menendez, Mr. Coons, Mr. Tillis, Ms. Baldwin, Mr. Whitehouse, Mr. Blumenthal, Mr. Booker, Ms. Duckworth, Mrs. Feinstein, Mr. Brown, Mrs. Gillibrand, Mr. Cardin, Mr. Cotton, Mr. Wyden, Mr. Scott, Ms. Hirono, Mrs. McCaskill, Mr. Carper, Mr. Nelson, Mr. Sanders, Mr. Bennet, Ms. Klobuchar, Mr. Peters, and Mr. Warner) submitted the following resolution; which was referred to the Committee on Armed Services
		
		February 28, 2018Committee discharged; considered and agreed toRESOLUTION
		Honoring the dedication and courage of the Buffalo Soldiers.
	
	
 Whereas by the Act of July 28, 1866 (14 Stat. 332, chapter 299), after the end of the Civil War, African-American men were allowed to serve in segregated units of the United States Army;
 Whereas the first Buffalo Soldiers were former slaves and former African-American soldiers that fought in the Civil War;
 Whereas the first Buffalo Soldiers comprised the 9th and 10th cavalry regiments and were the first African Americans to serve in the United States Army during peacetime;
 Whereas, in the history of the United States, Buffalo Soldiers have made many significant military contributions and have fought to preserve and protect the United States;
 Whereas Buffalo Soldiers fought shoulder-to-shoulder with White soldiers in many battles; Whereas Buffalo Soldiers were instrumental in the exploration and settlement of land in the West;
 Whereas Buffalo Soldiers participated in the tragic history of removing Native Americans from the land on which Native Americans lived;
 Whereas Native Americans in the Midwest bestowed the nickname Buffalo Soldiers to the members of the 9th and 10th cavalry regiments for— (1)the bravery and courage that the members exhibited; and
 (2)the jackets of buffalo fur that the members wore during the cold winter months; Whereas the Buffalo Soldiers rode alongside Theodore Roosevelt and the Rough Riders in Cuba during the Spanish-American War;
 Whereas Buffalo Soldiers were among the first park rangers to serve in the newly created National Park Service under President Theodore Roosevelt;
 Whereas Buffalo Soldiers from the 9th, 10th, 24th, and 25th regiments served in Yosemite National Park and Sequoia National Park and helped arrest poachers, fight forest fires, and preserve the natural resources of the United States;
 Whereas, serving nobly as park rangers, Buffalo Soldiers— (1)constructed in Yosemite National Park one of the first arboretums in the United States;
 (2)cleared miles of forest; (3)built trail roads into national parks for the enjoyment of all people in the United States; and
 (4)helped build the first trail to the summit of Mount Whitney in Sequoia National Park; Whereas Buffalo Soldiers were subjected to racial prejudice but continued—
 (1)to serve honorably and bravely in the United States Army; and (2)to fulfill the duties conferred on them with pride and distinction;
 Whereas, earning a reputation for being courageous and daring— (1)more than 200,000 African Americans served in World War I; and
 (2)more than 1,000,000 African Americans served in World War II; Whereas during World War II, Buffalo Soldiers branched out and formed other famous units, including the famed Tuskegee Airmen and the Fighter Red Tails Group;
 Whereas 23 Buffalo Soldiers have received the highest military distinction of the Congressional Medal of Honor;
 Whereas, in 1948, President Harry Truman signed Executive Order 9981, which— (1)stipulated equal treatment and opportunity for all African-American service members; and
 (2)brought an end to the Buffalo Soldiers; Whereas Buffalo Soldiers have honorably answered the call to duty, serving with great valor and distinction in the armed forces of the United States;
 Whereas the Buffalo Soldiers are a significant part of the history of the United States; and Whereas there are currently over 20 chapters of the 9th and 10th Cavalry Association in the United States and one in Germany: Now, therefore, be it
		
	
 That the Senate— (1)honors the dedication and courage of the Buffalo Soldiers;
 (2)recognizes the legacy of the Buffalo Soldiers; and (3)recognizes the contributions that the Buffalo Soldiers have made to the National Park System and to military history in the United States and throughout the world.
			
